Per curiam delivered by
Tomkins J.
*123Under the instructions of the defendant, he was authorized to detain a vessel a sufficient length of time to perform the duties enjoined upon him by government. In suspicious cases, and for the purpose of examination he had a right, not only to detain vessels whilst he was examining the papers and the crew, but, upon reasonable suspicion, to divert them from the course of the voyage, and to send them into port. What length of time might be sufficient to detect the frauds, which his instructions were intended to prevent, must depend upon the circumstances in each particular case; and I am not inclined to believe that the detention in the present case was unreasonable, fraudulent, or collusive.- If it was, the defendant is undoubtedly liable. But that question was fairly submitted to the jury, and their decision of it I am not disposed to disturb. The judge directed them, that if they should be of opinion that captain Perry acted in collusion with the Frenchmen, they should find for the plaintiff.
This direction was undoubtedly proper, and affords no ground to support the point of misdirection by the judge.
The evidence of character was also in my opinion properly admitted. In actions of tort, and especially charging a defendant with gross depravity and fraud upon circumstances merely, as was the case here, evidence of uniform integrity and good character is oftentimes the only testimony which a defendant can oppose to suspicious circumstances.
I cannot say I am dissatisfied with the verdict of the jury or that the same is against the weight of evidence ; and am therefore of opinion the postea ought to be delivered to the defendant.